Citation Nr: 1432314	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-42 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation for right knee strain, currently evaluated as 10 percent disabling, to include whether the reduction, effective November 12, 2008, was proper. 

2. Entitlement to an increased evaluation for left knee strain, currently evaluated as 10 percent disabling, to include whether the reduction, effective November 12, 2008, was proper.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before the Board in July 2011.  At that time, the claim was remanded for further development.  That development having been completed, this claim is once again before the Board.

On remand, the RO increased the Veteran's evaluation to 10 percent for each knee, effective August 2, 2011.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Because higher evaluations than 10 percent are available for the Veteran's bilateral knee strain, the claim remains in controversy and is still properly for adjudication before the Board.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated February 2008 to December 2013.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.   As of this writing, this issue has not been raised by the record during the time period in question and will not be addressed in this decision.

Due to the similarity of the symptoms and rating involved and for the sake of economy, a common discussion of the Veteran's bilateral knee strain shall ensue throughout the duration of the decision.




FINDINGS OF FACT

1.  The Veteran's service-connected bilateral knee strain was not rated 10 percent disabling for each knee for more than five years when the RO reduced the rating to 0 percent. 

2. The RO's November 2009 decision reducing the Veteran's bilateral knee strain ratings was made based on one examination and without a finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior May 2007 VA examination, which formed the basis for the award of his double 10 percent ratings.

3.  The evidence of record shows that the Veteran's bilateral knees were manifested by only symptoms of limitation of motion and painful motion throughout the appeals period.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision reducing the Veteran's bilateral knee strain  ratings from 10 percent to 0 percent disabling each is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344 (2013).

2.  Throughout the appeal period, the criteria for evaluations in excess of 10 percent each for bilateral knee strain are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in November 2008, May 2010, and July 2011, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also apprised of the requirements for the proposal of a reduction of an evaluation in accordance with 38 C.F.R. § 3.105.  The claim was readjudicated in a September 2010 statement of the case (SOC), a September 2012 supplemental statement of the case (SSOC), and a September 2012 rating decision.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records(STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations in March 2009 and August 2011.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.




Legal Criteria

Propriety of Reduction

Disability rating are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013). 

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence. 38 C.F.R. § 3.105(e) (2013). 

For ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  Those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 38 C.F.R. § 3.344(a) (2013).  Those provisions do not apply to ratings that have been in effect for less than five years.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2013). 

Additionally, in any disability rating reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that any improvement actually represents an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13 (2013).  Moreover, if the examination report used to assess a Veteran's disability contains insufficient detail or is not supported by the pertinent evidence of record, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2 (2013).

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's bilateral knee strain is rated at 10 percent disabling each under the diagnostic code for limitation of flexion with the General Rating Formula for Schedule of Ratings-The Knee and Leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260.  Separate evaluations for instability can be considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604  (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704  (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ).  Separate evaluations for limitation of knee extension and flexion may also be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Additional ratings are available for the presence of ankylosis, dislocation, or malunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Background

The Veteran filed his claim for increased ratings for his bilateral knees on November 12, 2008.  He has claimed that increased evaluations are warranted based upon his complaints of daily pain and flare-ups.

A review of the Veteran's VA outpatient treatment records shows that he received treatment for his bilateral knees.  These records revealed that the Veteran suffered from complaints of limitation of motion and painful motion.  There were no indications of ankylosis, non-union, malunion, dislocation, or instability.

The Veteran was provided with a VA examination in March 2009.  The Veteran complained of discomfort, occurring twice weekly and normally after walking more than 30 minutes.  The discomfort lasted from hours to most of the day.  The Veteran was currently working 48 to 60 hours per week with no time lost from work.  Range of motion testing revealed a bilateral flexion of 140 degrees and bilateral extension of 0 degrees.  There was no pain with motion or additional pain or loss of motion with repetition.  There were no limitations on occupation or activities of daily living noted with the Veteran's knees.  The Veteran was diagnosed with bilateral knee pain.  There was no discussion of  whether an improvement in a disability had actually occurred and that any improvement actually represented an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Veteran was provided with an additional VA examination in August 2011.  The Veteran was diagnosed with left knee strain and right knee arthralgia.  The Veteran complained of pain that comes and goes.  The Veteran described flare-ups that occur 2 to 3 times per week and last all day with severe pain.  He has to stop what he is doing to rub it and uses topical ointments to treat.  Range of motion testing revealed bilateral flexion of 120 degrees and bilateral extension of 0 degrees, with painful motion.  There was an additional loss of motion to 110 degrees in the left knee upon repetition.  There was no additional loss of motion in the right knee upon repetition and there was no additional pain in the bilateral knees.  It was noted that the Veteran had missed up to a week of work in the past year due to pain and doctors' appointments.  It is also noted that during flare-ups, the Veteran's right knee is so buckled that he cannot negotiate stairs.

Analysis

Propriety of Reduction

The provisions of 38 C.F.R. § 3.105(e) are not for application in this case, since the reduction in the rating assigned the Veteran's bilateral knee strain did not result in a reduction of compensation payments being made.  At the time of the reduction he was receiving a combined 90 percent rating for all of his service-connected disorders.  Had the reduction not been effectuated, the combined percent rating would have still been 90 percent.

Additionally, in this case, the Veteran's 10 percent ratings were in effect from January 1, 2007 to November 12, 2008, a period of less than 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) are not for application.

Based on the results of the March 2009 VA examination that was used to reduce the Veteran, the examiner diagnosed bilateral knee pain with full range of motion and no functional impairments.  However, the examiner did not specifically address whether the Veteran's service-connected bilateral knee strain had improved since his May 2007 VA examination and, if so, whether that improvement actually represented improvement in his ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. § 4.2 (2013).  On the contrary, the March 2009 VA examiner made no mention of the findings in the May 2007 examination report.

The results of March 2009 VA examination formed the basis for the RO's November 2009 reduction of the Veteran's bilateral knee strain rating from 10 percent each to 0 percent each.  Thereafter, the Veteran submitted a May 2010 notice of disagreement, stating that the functional effects and effects of medication were not taken into account. 

Based on a careful review of the evidence of record, the Board finds that the reduction of the Veteran's 10 percent ratings was improper.  The Board is mindful that, in reducing the Veteran's rating, the RO weighed the results of the Veteran's March 2009 VA examination, which indicated that his service-connected bilateral knee strain no longer met the criteria for 10 percent ratings.  However, in light of the Veteran's lay statements regarding painful motion, as well as the confirmation of such in both prior and subsequent VA examinations, the Board finds that the RO did not consider all of the evidence in determining that a reduction was proper.

Additionally, and most crucially, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior May 2007 VA examination, which had formed the basis for the award of his 10 percent ratings.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, no such determination was ever made by the March 2009 VA examiner or by any other private or VA medical provider.  Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the requirements renders the reductions from 10 percent to 0 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 10 percent ratings for the Veteran's service-connected bilateral knee strain are restored as of the date of reduction on November 12, 2008.  The appeal is allowed to that extent. 

Increased Evaluation

Based on the above, the Board finds that the Veteran's bilateral knee strain in regards to limitation of flexion to 120 degrees and 110 degrees respectively with painful motion only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show a flexion limited to 30 degrees or less.

Separate or higher evaluations for limitation of knee extension may also be considered if the evidence showed such limitations as contemplated by the Schedule.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg extension, the evidence would have to show limitation to 10 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, no such limitation of motion more than 0 degrees has been shown throughout the appeals period.

The Board also notes that separate evaluations are available for showings of lateral instability.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  Here, the Veteran has not been shown to have any evidence of instability throughout the appeals period.

Last, the Veteran has not shown any evidence of ankylosis, dislocation, or malunion at any time pertinent to the present appeal.  As such, any further analysis under Diagnostic Codes 5256, 5258, 5262 is not warranted. 

Accordingly, the Board finds that the Veteran is only entitled to 10 percent evaluations for bilateral limitation of flexion to 120 degrees and 110 degrees respectively with painful motion for the entire period of appeal.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for a bilateral limitation of flexion to 120 degrees and 110 degrees respectively with painful motion are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the bilateral knee strain at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected bilateral knee strain, but the evidence reflects that those manifestations, namely the presence of a more substantial limitation of motion, instability, ankylosis, dislocation, malunion, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral knee strain, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his right knee pain both during and after service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluations of 10 percent, which are equal to the 10 percent minimum compensable rating for painful motion in accordance with 38 C.F.R. § 4.59 already takes pain into consideration.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.


ORDER

Restoration of the 10 percent disability rating for right knee strain as of the date of reduction, November 12, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of the 10 percent disability rating for left knee strain as of the date of reduction, November 12, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right knee strain is denied.

Entitlement to a rating in excess of 10 percent for left knee strain is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


